Citation Nr: 1504079	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-45 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983 and from September 1990 to June 1991, with additional periods of service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The claim was certified to the Board by the VA Montgomery, Alabama RO, which has jurisdiction over the file.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In April 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision dated in October 2014, the RO denied the claim of new and material evidence to reopen service connection for a mental health disorder.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notice to file a notice of disagreement to initiate an appeal of the claim.


FINDINGS OF FACT

Degenerative disease of the lumbar spine was not present in service; was not manifest to a compensable degree within one year of separation from service; and is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in November 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, Social Security Administration records, and afforded the Veteran a VA examination in May 2010 and a hearing before the undersigned in March 2013.  

The report of the VA examination and the opinions included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as reasons and bases for the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned Veterans Law Judge (VLJ) identified the issue.  He clarified with the Veteran which evidence would be most helpful, that is, what happened in service that the Veteran believed caused his current problems as opposed to the current severity of his back disability.  The Veteran was also asked to provide details of treatment of his back such as whether it is private or VAMC.  He advised the Veteran that he wanted to be sure VA had all records that might relate to the back disability.  

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for l hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis, including degenerative joint disease or degenerative disc disease, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for ulcers, arthritis, and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

 Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's Lay Evidence

Initially, the Board recognizes that the Veteran has provided lay evidence of his symptoms, their onset, and the continuing presence of symptoms thereafter. The preliminary issue now addressed by the Board concerns the opinions expressed by the Veteran as to what disabilities he has and their relationship to service.  Specifically, he has stated that he has not injured his back at any time except for the incident playing softball while in service, which is discussed below.  The Veteran, however, has offered his opinion that he has a low back disability due to the softball injury.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

While the Veteran is competent to describe symptoms both during service, and since service, he is not a doctor competent to diagnosis his condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, degenerative disease of the lumbar spine) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless both the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of low back disability, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature.  Competent medical evidence is therefore required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a low back diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Perceived symptoms of a back disability may be experienced by any lay person, but the actual medical diagnosis and the cause for such symptoms is not competent unless provided by one trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays, MRIs, and CT scans, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis or etiology of a low back disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

In an entrance examination in November 1976, the Veteran's lower back was normal upon examination and he did not give any history of back pain or injury to the back.  

In April 1980, he complained of back pain for a long period of time, but with other symptoms such as burning urination, the Veteran was diagnosed with urinary tract infection.

In May 1982, the Veteran sought medical attention complaining of back pain for 3 days.  He had been playing softball and slid into a base.  His feet hit the bag, but his upper body kept going.  It was noted that he had good range of motion although the lower muscles in the low back were tight.  The diagnosis was a sprain of the low back muscles.  There were no follow-ups or other instances of treatment of the Veteran's low back while he was in service.  

The service treatment records do not indicate any further reference to the injury in May 1982. The report of the separation examination is not in the record.

In an examination for the National Guard in January 2000, the Veteran's spine was normal upon examination and he did not give any history of back pain or back injury nor did he have any problems with his lower extremities.  

After service, in January 2004, the Veteran lost consciousness while operating a fork lift at work.  Thereafter, he had a series of syncopal episodes until one morning he woke up and could not move.  A work-up revealed that the Veteran had severe stenosis at several areas in the cervical spine.  This in turn caused quadriparesis.  

In February 2004, the Veteran underwent decompressive cervical spine laminectomy.  Following this surgery, the Veteran developed hemiparesis on the right side, but had weakness and other symptoms involving the left side. 

In May 2005, a private physician, Dr. A. Aldaher, recorded the Veteran complained of back pain starting about 1 year earlier after the Veteran underwent surgery for cervical stenosis.  The diagnosis was cervical stenosis and radiculopathy with decompression surgery, muscle weakness, and paraplegia, mainly on the right side.

In June 2005, a lumbar myelogram revealed a ventral extradural defect at L4-L5 and the L5 nerve rootlets filled in somewhat poorly below this level.   A CT scan revealed a broad based disc bulge with a focal midline disc protrusion at L5-S1.  There was a broad based disc bulge at L4-L5 as well.  An EMG/NCS did not demonstrate right lower extremity radiculopathy, plexopathy, or mononueropathy.  

In July 2005, another physician, Dr. J. Matic noted that cervical stenosis in 2004 caused quadriparesis.  He noted that after surgery the Veteran had continued weakness and numbness in all four extremities and pain in both the cervical spine and lumbar spine.  His diagnosis was status post cervical surgery for spinal stenosis.  

In July 2005, the neurosurgeon who performed the cervical laminectomy concluded the Veteran was totally disabled due to cord myelopathy.  

In May 2007, the Veteran underwent a comprehensive Gulf War examination.  The Veteran reported various problems such as GERD and the right sided symptoms he has exhibited since the cervical spinal surgery in 2004.  There were no complaints about his low back.  Upon examination, he had normal range of motion for the lumbar spine.  The diagnoses included GERD, syncope, and cervical laminectomy, but there was no diagnosis of the low back or the lumbar spine.  

In September 2009, an MRI demonstrated multilevel degenerative disease of the lumbar spine with the most severe manifestations at the L4-L5 level.  

In January 2010, the Veteran submitted a statement recalling that after his back surgery in 2004, the surgeon told him that he apparently injured his back 20 years earlier.  The only incident the Veteran could recall was the injury playing softball.  

In a May 2010 VA examination, the Veteran reported injuring his back in service playing softball.  Now, he experienced chronic low back pain, right lower extremity numbness, and pain radiating down his left lower extremity to his great toe.  Physical examination resulted in reduced range of motion and decreased muscle strength and sensation.  The examiner noted that there was a single entry of a lumbar strain in 1982.  A single remote low back muscle strain with no follow-up in service was not, in the examiner's opinion, severe enough to cause the Veteran's back disorder at its current severity even allowing for 28 years progression.  

In his substantive appeal the Veteran stated he did not report to sick call after the initial injury and treatment in May 1982 because he was not that type of soldier.  He also could not attribute his back problems to anything but the softball injury in 1982.  

VAMC outpatient records starting in August 2012 list chronic low back pain as one of the Veteran's ongoing problems as well as intervertebral disc syndrome with myelopathy and cervical fusion and in February 2013, he complained of pain in the back and legs.

In July 2013, an MRI revealed mild to moderate degenerative changes of the lumbar spine, predominately at L4-L5 with moderate left and mild right neural foramen stenosis.  

In December 2013, he complained of chronic back pain that he compared to a toothache type pain, i.e., throbbing.  The Veteran stated it started in 1982 and as he got older, it got worse.  It was felt the signs and symptoms were consistent with possible right SI joint dysfunction and possible spinal stenosis.   

In September 2014, the Veteran sought treatment for chronic back pain which he stated had its onset in 1982 when he slid into base in a baseball game and injured his back.  The pain has progressed since that time.  The diagnosis was chronic low back pain with radiculopathy.

The Veteran testified that he had no problems with his back before service or in service until he hurt it sliding into a base.  He felt a sharp pain on his right side and they carried him to the ER.  A doctor told him he had a pulled muscle and refused to give the Veteran an X-ray.  He also told the Veteran there was no need for a follow-up.  Shortly after that, the Veteran was deployed to Fort Sill, Oklahoma and he kept the pain to himself even though the pain got worse.  The Veteran had no further incidents involving his back.  He continued to forgo treatment after separation as he had to provide for his family and did not say anything during his second period of active duty in 1990-91.  

He first sought treatment in 2004 when he started feeling symptoms in his right hand, went home and then he next remembers waking up in the hospital.  The doctor told him he was paralyzed and it appeared he had either fallen or jumped against something.  The Veteran stated the only thing he could recall was the incident in the military in 1982 but the doctor did not know if that is what caused the current paralysis.  

Analysis


Initially, the Board notes evidence in the file demonstrating that the Veteran has disorders involving the cervical spine but understands the Veteran is not including any cervical spine disorder as part of his claim nor does the evidence suggest any association. The Board therefore has limited its discussion to the lower back. 

After a review of the evidence, the Board finds that the Veteran did not have a low back disability in service, or chronic symptoms of low back or lumbar spine disability in service.  Moreover, the evidence does not establish continuity of a back disability since service.  Instead, the evidence establishes an onset of symptoms and disability well after service after the Veteran suffered work related injuries

The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of the low back except in May 1982, the Veteran sought treatment after playing softball and hurting his back 3 days earlier.  As noted, the diagnosis was a muscle strain.   Neither before, nor more crucially afterwards, was he treated or diagnosed for low back or lumbar spine symptoms or problems.  The muscle strain was short lived and had resolved.  Furthermore, the Board finds the Veteran is not credible regarding what symptoms and the severity while in service as his testimony conflicts with statements in the service treatment records.  The Veteran testified that after the injury, he had to be carried to the ER.  The May 1982 service treatment note states the Veteran injured his back three days earlier and his range of motion was intact, indicating that he was mobile.  Thus, the Board places more probative value upon the contemporaneous service medical record in 1982 than the Veteran's testimony regarding the presence of symptoms.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes);

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even continued complaints or symptoms in service, the Board finds that the current low back disability, degenerative disease is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a) (affirmatively showing inception in service).  

That finding, however, does not preclude a finding of service connection for a low back disability if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, arthritis (degenerative disease) is a chronic disease listed in 38 C.F.R. § 3.309.  As the Veteran did injury his back playing softball in May 1982, which was observed or noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.).  Except for the one time treatment in May 1982 for a low back muscle strain, there is no evidence of a chronic low back disability in service as there is no evidence of continued low back symptoms.  Therefore, chronicity in service is not adequately supported.

Service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  To the extent that the Veteran asserts continuity of symptoms since service, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Here, the Veteran asserts onset in May 1982 after playing softball.  As discussed above, the Board finds that the Veteran is not credible regarding the initial severity of the symptoms after the injury.  That lack of credibility also affects the weight the Board assigns to his assertions that he has had pain ever since and it has progressed.  Moreover, the evidence establishes an onset of symptoms and disability well after service.  Although the Veteran has asserted that he has had severe problems with his back ever since service, the overall record paints a picture of a person who led a healthy and productive life until very recently.  

The available evidence demonstrates the first time the Veteran had complaints or sought treatment for a chronic low back problem was in 2005, when complained of back pain after he had cervical spine stenosis surgery.  Five years earlier, while being evaluated for the National Guard, it was specifically noted that the Veteran had no history of low back problems and his back was normal on examination.  There is no additional evidence of record establishing onset and continuity in-service, or onset and continuity within one year of service separation, nor does the record establish chronicity of low back symptomology post-service until many years later.  

There are no assertions of back pain until after the Veteran was diagnosed with severe cervical stenosis causing quadriparesis.  He then had surgery in February 2004 with residuals causing right hemiparesis and additional symptomatology.  Only after the cervical surgery do the medical records note that the Veteran had complaints of and treatment for low back pain.  The intercurrent injury interrupts continuity of symptomatology and is persuasive evidence against continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  The evidence thus does not establish a nexus to service based upon continuity, but rather, suggests that the Veteran's current back disability resulted from intervening trauma of the cervical spine stenosis and surgery.

The Veteran did not start placing the onset of low back pain to the softball injury until later after he had filed his claim in 2008.  The Court has held that contemporaneous evidence is more probative then the Veteran's statements submitted as part of his claim.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Further, the Board may take into consideration that the Veteran first gave a history of an in- service softball injury to his medical providers after he filed his claim.  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

Further, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in July 1983 to the first notation of complaints or treatment of the low back pain weighs against the Veteran's assertions of continuous symptoms. 
The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him back problems or symptoms since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for approximately 20 years following separation.  

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his back disability, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.  For the foregoing reasons, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  Low back pain is first noted in 2005 and degenerative disease of the lumbar spine is not diagnosed until 2009.  Both events are well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

Thus, the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology.  Accordingly, the Board looks to see whether the medical evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran can competently describe a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional.  Here, the Veteran testified that the February 2004 cervical spine surgeon told him that his back looked as though he had fallen or slammed it against something, but the Veteran also admitted the doctor would not say if the softball injury caused injury to the back when asked by the Veteran.  Furthermore, the Board also notes that the Veteran stated it was for surgery on his back when the evidence clearly establishes that the 2004 surgery was on his neck or cervical spine area.  The medical records including the operation report are part of the file and have been reviewed by the Board.  Those records do not contain any findings concerning the lumbar spine area and were not part of the observable area when the surgeon performed the cervical laminectomy.  Furthermore, the Board finds that this statement, standing alone, is too generalized to be assigned much probative weight.  Significantly, the private physician did not make such a comment regarding any prior low back injury in his operative findings or office notes.

The only competent medical evidence is the opinions of the VA examiner in May 2010.  The VA examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  

The Board finds the unfavorable medical opinions of the VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service and the lack of findings thereafter in service regarding the back.  The expert concluded that even with the in-service injury the Veteran suffered an acute mild lumbar myofascial strain that would not be expected to lead to any later symptoms or damage. 

The opinions thus took into account the medical evidence of record.  The opinions also takes into account the Veteran's own assertions or evidence of an injury in service but the examiner has determined the Veteran's current low back disability is not related to service including the softball incident in May 1982.  

These opinions are the only independent medical opinions to address the etiology of the low back disability and there are no contrary opinions attributing his low back disability to service.  There is no competent medical evidence that associates the low back disability to an injury, disease, or event of service origin.  The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for a low back disability.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current low back disability, degenerative joint disease, or the relationship to service, which opposes, rather than supports, the claim.  

Accordingly, the weight of the medical evidence is against an association or link between the current degenerative joint disease of the low back and service, including the documented treatment after the Veteran injured himself while playing softball.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Entitlement to service connection for a low back disability, degenerative disease of the lumbar spine, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


